
	
		I
		112th CONGRESS
		1st Session
		H. R. 1355
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Mr. Neugebauer (for
			 himself, Mrs. Capito, and
			 Mr. Canseco) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to
		  move the Bureau of Consumer Financial Protection into the Department of the
		  Treasury.
	
	
		1.Short titleThis Act may be cited as the
			 Bureau of Consumer Financial Protection Accountability and
			 Transparency Act of 2011.
		2.Moving the Bureau
			 from the Federal Reserve to the TreasuryThe Consumer Financial Protection Act of
			 2010 is amended—
			(1)in section
			 1011—
				(A)in subsection
			 (a)—
					(i)by
			 striking independent; and
					(ii)by
			 striking Federal Reserve System and inserting Department
			 of the Treasury; and
					(B)in subsection (e),
			 by striking , including in cities in which the Federal reserve banks, or
			 branches of such banks, are located,;
				(2)in section
			 1012(c), by striking paragraphs (2), (3), (4), and (5);
			(3)in section
			 1013(a)—
				(A)by amending
			 paragraph (2) to read as follows:
					
						(2)CompensationThe rates of basic pay for all employees of
				the Bureau shall be set and adjusted by the Director in accordance with the
				General Schedule set forth in section 5332 of title 5, United States
				Code.
						;
				and
				(B)by striking
			 paragraph (3); and
				(4)in section
			 1014(b), by striking Not fewer than 6 members shall be appointed upon
			 the recommendation of the regional Federal Reserve Bank Presidents, on a
			 rotating basis..
			3.Bringing the
			 Bureau into the regular appropriations processSection 1017 of the Consumer Financial
			 Protection Act of 2010 is amended—
			(1)in subsection
			 (a)—
				(A)by amending the
			 heading of such subsection to read as follows: Budget, financial management, and
			 audit.—;
				(B)by striking
			 paragraphs (1), (2), and (3);
				(C)by redesignating
			 paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
				(D)by striking
			 subparagraphs (E) and (F) of paragraph (1), as so redesignated;
				(2)by striking
			 subsections (b), (c), and (d);
			(3)by redesignating
			 subsection (e) as subsection (b); and
			(4)in subsection (b),
			 as so redesignated—
				(A)by striking
			 paragraphs (1), (2), and (3) and inserting the following:
					
						(1)Authorization of
				appropriationsThere is
				authorized to be appropriated $200,000,000 to carry out this title for each of
				fiscal years 2011 and 2012.
						;
				and
				(B)by redesignating
			 paragraph (4) as paragraph (2).
				
